612 F.2d 465
CONSOLIDATED FREIGHTWAYS CORPORATION OF DELAWARE, acorporation, Plaintiff-Appellee,v.TERRY TUCK, INC., a corporation, Defendant-Appellant.TERRY TUCK, INC., a corporation, Cross-Complainant-Appellant,v.CONSOLIDATED FREIGHTWAYS CORPORATION OF DELAWARE, acorporation, Cross-Defendant-Appellee.
C.A. No. 77-2119.
United States Court of Appeals,Ninth Circuit.
Jan. 28, 1980.

George Slaff, Slaff, Mosk & Rudman, Los Angeles, Cal., for defendant-appellant.
Christopher Ashworth, Garfield, Tepper, & Ashworth, Los Angeles, Cal., for plaintiff-appellee.
Appeal from the United States District Court for the Central District of California.
Before KENNEDY and FARRIS, Circuit Judges, and THOMPSON,* District Judge.
PER CURIAM:


1
Under the Motor Carriers Act § 217(b), 49 U.S.C. § 317(b) (1976), Consolidated Freightways sued Terry Tuck for an amount still owing under the applicable ICC-approved tariff.  Terry Tuck counterclaimed for fraud, alleging that the carrier knowingly misquoted the shipping rates.  The district court granted Consolidated's summary judgment motion for the amount still due, and it dismissed the counterclaim pursuant to Fed.R.Civ.P. 12(b)(6).  The facts are admittedly indistinguishable from those occurring in Aero Trucking, Inc. v. Regal Tube Co., 594 F.2d 619 (7th Cir. 1979); Pettibone v. Richardson, 126 F.2d 969 (7th Cir. 1942), and F. Burkhart Mfg. Co. v. Fort Worth & D. C. Ry. Co., 149 F.2d 909 (8th Cir. 1945).  We agree with the Seventh and Eighth Circuits that no claim for relief can be predicated on a carrier's alleged fraudulent misquotation of tariffs.  Accordingly, the district court's judgment and order are AFFIRMED.



*
 The Honorable Gordon Thompson, Jr., United States District Judge, Southern District of California, sitting by designation